In this proceeding to discipline an attorney upon charges of professional misconduct, the respondent has failed to appear or to answer the petition herein containing the charges, although the time to do so has expired. Respondent was admitted -to the Bar by the Appellate Division, First Judicial Department, on December 14, 1936. The charges, generally stated, are that respondent converted substantial sums of money which had been placed with him in three real estate transactions and failed to repay a substantial sum of money he had borrowed. It is also alleged in the petition that he was served with a copy of a complaint as to each of those matters, but failed to submit a written answer (to petitioner) as to any of the complaints, except that he gave petitioner’s Grievance Committee a verified statement promising to repay the loan by a certain date (which promise was not kept). Further, it is alleged that he has been sought by the District Attorney of Kings County as to other complaints against him; and evidence has been submitted that he has absconded. This proceeding was commenced, in accordance with authorization in the order to show cause, by service of the order, the petition and supporting affidavit by certified mail addressed to respondent’s last known office and also in care of his wife at her present residence. More specifically as to the charges in the petition, in each of two of the real estate transactions respondent represented a separate seller and received the moneys in question from the buyer, in escrow, a total of $1,200 in one matter (in 1966-67) and $1,700 in the other (on January 10, 1967). In the third real estate transaction he represented the buyer and received from him $7,500 (on July 12, 1966) to be used as a deposit on the sale, but he (respondent) turned over only $2,500 to the seller’s attorney and kept the remaining $5,000. As to the loan, it was made in December, 1964, in the amount of $1,900, and was to be repaid within 60 days; and, when it appeared that it was not going to be repaid, the complainant procured a confession of judgment from respondent, upon which a judgment was entered on March 30, 1966. The charges, if established, would require respondent’s dis*889barment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. Respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith. Brennan, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.